         Case 1:18-cv-02143-RDM Document 43 Filed 01/06/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 RICHARD BLUMENTHAL, et al.,

                     Plaintiffs,

           v.                                         Case No. 18-cv-2143 (RDM)

 U.S. NATIONAL ARCHIVES AND
 RECORDS ADMINISTRATION, et al.,

                     Defendants.


  STIPULATION OF DISMISSAL OF CLAIMS BY PLAINTIFF KAMALA D. HARRIS

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs

Richard Blumenthal, Patrick Leahy, Sheldon Whitehouse, Mazie K. Hirono, Cory A. Booker, and

Kamala D. Harris, and Defendants, the U.S. National Archives and Records Administration, the

U.S. Central Intelligence Agency, and the U.S. Department of Justice, hereby jointly stipulate to

the dismissal of all claims brought by Plaintiff Harris.

       Plaintiffs Blumenthal, Leahy, Whitehouse, Hirono, and Booker continue to pursue their

claims in this action.

Date: January 6, 2021

Respectfully submitted,


/s/ Katherine M. Anthony                        JEFFREY BOSSERT CLARK
Katherine M. Anthony                            Acting Assistant Attorney General
D.C. Bar No. 1630524
Austin R. Evers                                 ELIZABETH J. SHAPIRO
D.C. Bar No. 1006999                            Deputy Branch Director
AMERICAN OVERSIGHT
1030 15th Street NW, B255
Washington, DC 20005                            /s/ Stephen M. Pezzi
(202) 897-3918                                  STEPHEN M. PEZZI (D.C. Bar No. 995500)
         Case 1:18-cv-02143-RDM Document 43 Filed 01/06/21 Page 2 of 2




katherine.anthony@americanoversight.org   Trial Attorney
austin.evers@americanoversight.org        United States Department of Justice
                                          Civil Division, Federal Programs Branch
Counsel for Plaintiffs                    1100 L St NW
                                          Washington DC 20530
                                          Tel: (202) 305-8576
                                          Fax: (202) 616-8470
                                          E-mail: Stephen.pezzi@usdoj.gov

                                          Attorneys for Defendants




                                           2
